Exhibit 10.1
NRG Energy, Inc.
CFO Compensation Table for 2010

                                                                             
Grants Under the Long Term Incentive Plan     2010 Base   2010 Annual
Incentive Plan Design   Restricted
Stock   Non-Qualified
Stock   Performance Name and Title   Salary   Target   Maximum   Units(3)  
Options(4)   Units(5)
Christian Schade, Executive Vice President and Chief Financial Officer(1)
  $ 510,000       75 %(2)     112.5 %(2)     22,800       18,200       8,700  

 

(1)   Mr. Schade will assume the role of Chief Financial Officer following the
filing of the Company’s Quarterly Report on Form 10-Q for the quarter ended
March 31, 2010.   (2)   For fiscal 2010, Mr. Schade’s target incentive for
annual incentive compensation will be 75% of base salary with a maximum
opportunity of 112.5% of base salary. Incentive components for Mr. Schade will
include targets based on NRG’s free cash flow and EBITDA in 2010, as well as
other relevant operating performance objectives.   (3)   Each Restricted Stock
Unit (“RSU”) is equivalent to one share of NRG’s common stock, par value $0.01.
Mr. Schade will receive from NRG one such share of Common Stock, as follows:
(i) 14,600 shares on March 29, 2011; and (ii) 8,200 shares on March 29, 2013.  
(4)   Non-Qualified Stock Options will vest and become exercisable as follows:
33 1/3% on March 29, 2011, 33 1/3% on March 29, 2012 and 33 1/3% on March 29,
2013. Stock options will expire ten years from the date of grant.   (5)   Each
Performance Unit will be paid out on March 29, 2013 if the average of the
closing price of NRG’s Common Stock on March 29, 2013 and the nineteen preceding
tracking days (the “Measurement Price”) is equal to or greater than $28.53 (the
“Threshold Price”). The payout for each PU will be equal to a pro-rated amount
in between one-half and one share of common stock if the Measurement Price
equals or exceeds the Threshold Price but less than $30.95 (the “Target Price”).
The payout for each PU will be equal to a pro-rated amount in between one and
two shares of common stock if the Measurement Price is equal to the Target Price
but less than $36.20 (the “Maximum Price”). The payout for each PU will be equal
to two shares of common stock if the Measurement Price is equal to or greater
than the Maximum Price.

